uil nos cc dom fi p plr-112804-99 plr-114658-99 plr-114659-99 plr-114660-99 january legend flp llc trust trust trust policy policy policy policy state date date l t l u q dear this is in response to your letter dated date and additional submissions on behalf of flp h w and trust referred to collectively as taxpayers requesting rulings concerning the income and estate_tax consequences resulting from the formation of flp and the transfer of policies insuring the lives of h and w to flp facts in h created trust w h’s spouse and y a nonadverse_party within the mearjng of sec_672 of the internal_revenue_code are the trustees of trust under the trust instrument the trust income and corpus may in the discretion of y be used to pay premiums on policies insuring the life of h trust currently holds only one asset policy an insurance_policy on the life of h under the provisions of trust y may sell or assign any insurance policies owned by trust in h created trust y and z two nonadverse parties within the meaning of sec_672 of the code are the trustees of trust trust currently holds policy and policy two second-to-die policies each insuring the joint lives of h and w trust 2's only other asset is policy insuring the joint lives of h and w taxpayers represent that policy has little cash_value and will soon lapse the trustees may sell or assign any insurance policies owned by trust under the provisions of trust in h created trust for the benefit of h's issue w and y are the trustees taxpayers represent that as of date the assets of trust consisted of of trust cash and marketable_securities having a value of approximately dollar_figurei real_estate having a value of approximately dollar_figurej that was subject_to a mortgage in the amount of approximately dollar_figurep and promissory notes with a combined principal balance of dollar_figurec the promissory notes evidence loans made by trust to trust and trust under the terms of the loan agreements and promissory notes the loans are payable within three months of written demand by the lender interest on the loans is determined with reference to the short-term interest rate established under sec_1274 of the code and interest is payable on december of each year that the loans are outstanding further the loan documents state that the loans are unsecured obligations trust and trust used the proceeds of the loans from trust to pay insurance premiums on the life_insurance policies owned by the trusts in h loaned dollar_figureh to trust trust gave h a promissory note evidencing the loan the terms of the loan and promissory note are the same in all material respects as the loans and promissory notes with respect to the borrowing by trust and trust from trust trust 1's promissory note to h states that h’s loan to trust d7 is an unsecured obligation trust used the proceeds of h's loan to pay insurance premiums on policy in connection with the assumption taxpayers represent that in taxpayers represent that on date trust h and w formed llc pursuant to the limited_liability act of state ’ taxpayers represent that the following contributions were made to llc within an approximately two week period commencing on date in exchange for all of the class b membership units in llc representing an n ownership_interest in llc trust contributed cash and marketable_securities comprising a particular custodial_account held by a bank having a value of approximately dollar_figurek real_estate having a value of approximately dollar_figurej and llc assumed a liability of trust in the amount of approximately dollar_figurep prior to its assumption by llc the liability was attached to the real_estate order to avoid state transfer_taxes upon trust 3's contribution of the realty to llc the parties entered into a substitution of collateral_agreement replacing the real_estate as collateral for the liability with the cash and securities of the custodial_account thus after their transfer to llc the cash and securities of the custodial_account were subject_to a liability of approximately dollar_figurep and the real_estate was not subject_to any liability exchange for class a membershy units in llc taxpayers represeni that h and w each contributed cash in the amount of dollar_figureq interest in llc class a members have the authority and power to conduct and control the business affairs and operations of llc while the class b members have limited rights to participate in the conduct and control of the business affairs and operations of llc h and w each received an m ownership taxpayers represent that under the operating_agreement of llc the in taxpayers represent that also on date trust h and w formed flp pursuant to the revised_uniform_limited_partnership_act of state and that the ' the stated general purpose of llc is any and ail lawful purposes for profit income and gain including but not limited to the purchase acquisition subdivision improvement development construction lease management sale and mortgage of llc property the stated business_purpose of llc is to make profits increase wealth manage and preserve assets of the x family members preserve x family harmony maintain control of x family assets continue ownership of x family assets and restrict the rights of persons not members of the x family from acquiring any interest in x family assets and among other things provide flexibility in business planning not available through trusts or other business entities the stated general purpose of flp is to engage in ail businesses permitted under the revised_uniform_limited_partnership_act of state including but not limited to acquisition and investment in real or personal_property of any kind including stocks bonds notes evidences of indebtedness of any person domestic or foreign insurance policies general or limited_partnership interests membership interests in any limited 27g following contributions in exchange for partnership interests were made to flp within an approximately two week period commencing on date trust contributed cash and marketable_securities having a value of approximately dollar_figurea its n interest in llc having a value of approximately dollar_figureb and the promissory notes from trust and trust having a combined face value of approximately dollar_figurec in exchange for an n limited_partnership_interest in flp h contributed cash in the amount of dollar_figureg and the promissory note from trust with face_amount dollar_figureh the sum of the cash and the face_amount of the note contributed by h was dollar_figured w contributed cash of dollar_figured to flp in exchange for their contributions h and w each received an m general_partnership interest in flp the flp partnership_agreement provides that the general partners control the management and investment decisions of the partnership however under the flp partnership_agreement if the j artnership owns a life_insurance_policy or interest therein insuring the life of any partner or the joint lives of any partner or possesses any incident_of_ownership with respect to such policy or policies the insured partner has in the case of a single life policy or the insured partners have in the case of a joint life policy no right or power to exercise or to otherwise participate in the exercise of any of the incideiis of ownership with respect to such poiicy or policies tne exercisé of any incident_of_ownership in any such policy is to be exercised only by a majority of the partners including limited partners other than the insured partner in the case of a single life policy or the insured partners in the case of a joint life policy in addition w in the capacity of co-trustee of trust is not permitted to participate in the exercise of any incident_of_ownership or in any decision of the partnership regarding any policy insuring w's life flp plans to demand payment on the promissory notes trust and trust each propose to satisfy their respective loan obligations by transferring policie sec_1 and to flp taxpayers represent that policy will not be so transferred taxpayers represent that the proposed transfers of life_insurance policies by trust and trust to flp will discharge debt obligations that are enforceable under state law and that are valid debt obligations for federal_income_tax purposes the policies will be transferred for an amount equal to the value of the respective trust's interest in the policy or policies as determined under sec_25_2512-6 of the gift_tax regulations specifically the policies will be valued by taking the sum of the interpolated_terminal_reserve_value of each policy at the date of the proposed transfer as obtained from the issuing liability company or any other_securities the stated business_purpose of flp is to make profits increase wealth manage and preserve assets of the x family members preserve x family harmony maintain control of x family assets continue ownership of x family assets and restrict the rights of persons not members of the x family from acquiring any interest in x family assets and among other things provide flexibility tn business planning not available through trusts or other business entities ao 7s insurance_company and the proportionate amount of the premium last paid before the date of the proposed transfer that covers the period extending beyond the date of the proposed transfer taxpayers represent that the life_insurance policies to be transferred to flp will have sufficient value to fully discharge the debt obligations of trust and trust if the interpolated_terminal_reserve_value plus the proportionate premium amount extending beyond the proposed date of transfer of the policies is greater than the balance due under the notes then taxpayers represent the trusts will withdraw an amount of cash_value from the policies such that the interpolated_terminal_reserve_value plus the proportionate premium amount extending beyond the proposed transfer date of the policies will equal the balance due under the notes taxpayers also represent that as the new owner of the transferred policies flp will designate itself as the beneficiary of the policies and pay all policy premiums taxpayers assert that the proposed transfers of the life_insurance policies to flp will accomplish several business purposes first neither trust nor trust has sufficient income to pay the full amount of the premiums on the policies they respectively own on the other hand it is anticipated that flp will have sufficient cash --yecaipts to pay policy premiums second 4ransfening the policies to flp will enable trust and trust to satisfy their outstanding loan obligations third flp’s acquisition of the policies will provide additional diversification of flp’s investments consolidation of the x family’s assets and additional assets to flp on the death of the insureds thereby enhancing the value of flp for family purposes after the planned transfer of the life_insurance policies to flp taxpayers represent that flp’s assets will consist of the following marketable_securities having an approximate value of dollar_figurea an n interest in llc having an approximate value of dollar_figureb three life_insurance policies having an approximate value of dollar_figuree and approximately dollar_figuref in cash additionally taxpayers make the following additional representations no election will be filed for flp to be treated as other than its default federal tax classification a partnership under sec_301_7701-3 of the procedure and administration regulations the cash_value of the three insurance policies that will be transferred to flp will represent less than percent of flp’s assets other than the contributions described above neither trust h nor w has made or intends to make any additional contributions to llc currently no negative balance exists in any member's account in llc and no action is intended to be taken by llc that would result in the creation of a negative balance in any member's capital_account no other members have been admitted to llc since its inception and there is no current plan or intent to admit other members there have been no non-pro rata contributions to flp since its inception and no contributions are currently intended neither trust h nor w has received or intends to receive additional limited_partnership units as a result of additional capital contributions either deemed to be contributed by gift of another partner or otherwise there is no plan or intent to make ary additional transfers to either flp or llc by any transferor law and analysis sec_761 and a of the code provide that the ierm partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of the code a_trust estate or corporation under sec_301_7701-3 of the procedure and administration regulations unless it elects otherwise a domestic eligible_entity formed after date with two or more members is treated as a partnership for federal tax purposes the term partner means a member of a partnership sec_761 and sec_7701 sec_721 of the code provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 of the code provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interest and ii the transferee is a a regulated_investment_company ric b a real_estate_investment_trust reit or c a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable_stock or securities or interests in rics or reits oo sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 tra97 amended sec_351 of the code for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of tra97 is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 thus under traq7 the definition of readily marketable_stock and securities now includes i money ii stock and other equity interests in a corporation evidences of indebtedness options forward or futures contracts notional_principal_contracts and derivatives iii foreign_currency iv interests in rics reits a common_trust_fund a publicly_traded_partnership or similar equity_interest which pursuant to its terms is readily convertible into or exchangeable for any of the preceding assets v certain precious metals vi interests in any entity whose assets are substantially those previously described or vii eny other asset so designated by the secretary sec_1_351-1 of the regulations states that the determination of whether a corporation is an investment_company shall ordinarily be made by reference to the circumstances in existence immediately_after_the_transfer in question however where circumstances thangé thereaiter pursuant to a plarin existence ai ine ume of transfer this determination shall be made by reference to the later circumstances sec_1_351-1 of the regulations provides that for purposes of sec_1 c ii c stock in subsidiary corporations is disregarded and the parent_corporation is deemed to own its ratable share of its subsidiaries’ assets for these purposes a corporation is considered a subsidiary if the parent own sec_50 or more of i the combined voting power of all classes of stock entitled to vote or ii the total value of shares of all classes of stock outstanding sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 of the code provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 of the code in sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy an exception to the general_rule of sec_101 of the code is provided in sec_101 when the life_insurance_contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer sec_101 will not affect the application of sec_101 to amounts received by the beneficiaries in these cases the general_rule of sec_2042 of the code provides that the value of the decedent's gross_estate includes the proceeds of ail life_insurance policies on the decedent's life receivable by beneficiaries other than the decedent's executor to the extent that the decedent possessed at death any incidents_of_ownership exercisable either alone or in conjunction with any other person sec_20_2042-1 of the estate_tax regula‘ions provides that the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally the term has reference to the right of the insured or the insured’s estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy fora loan or to obtain from the insurer a loan against the surrender_value of the policy partnership rulings taxpayers have requested a ruling that flp is a partnership for federal tax purposes taxpayers also request a ruling that no gain will be recognized under sec_721 of the code as a result of the transfer of assets to flp by trust h and win exchange for partnership interests in flp based solely on the facts submitted and representations made we conclude that flp will be treated as a partnership for federal tax purposes and that trust h and w will be treated as partners in flp for federal tax purposes under sec_351 of the code real_estate is not an asset listed in the definition of immediately after the transfers to flp the value of the readily marketable_securities real_estate in flp comprises more than percent of the total value of flp’s assets thus in this case treating flp as incorporated flp does not qualify as an investment_company under sec_1_351-1 due to the large asset value of the real_estate contributed accordingly we have determined treating flp as incorporated that the transfers by the partners to flp should not be treated as transfers to an investment_company within the meaning of sec_351 thus based solely on the facts submitted and representations made we conclude that no gain will be recognized under sec_721 as a result of the transfer of assets to flp by trust h and w in exchange for partnership interests in flp transfer-for value ruling taxpayers represent that the proposed transfers of life_insurance policies by trust and trust to flp for an amount equal to the value of the respective trust's interest in the policy or policies as determined under sec_25_2512-6 of the gift_tax regulations will discharge debt obligations that are enforceable under state law and that are valid debt obligations for federal_income_tax purposes thus the proposed transfers of life_insurance policies will be transfers for a valuable consideration as defined in sec_1_101-1 of the regulations the transferee of the proposed transfers will be flp a partnership for federal tax purposes further all of the insureds under the policies to be transferred will be partners of flp at the time the policies are transferred thus based on the facts submitted and representations made the proposed transfers of policie sec_1 and to flp will satisfy the requirements of sec_101 of the code and will not affect the application of sec_101 to amounts that flp will receive under these contracts upon the deaths of h and w estate_tax ruling taxpayers have requested a ruling that the proposed transfers of insurance policies to flp will not result in either h or w possessing incidents_of_ownership under sec_2042 of the code in any of the policies by reason of their respective general_partnership interests in flp incidents_of_ownership are measured by a general legal power to exercise ownership without regard to the owner's ability to exercise it at a particular moment 380_us_678 see also 6_f3d_321 cir 54_tc_1590 acqg 1971_2_cb_1 the very phrase ‘incidents of ownership’ connotes something partial minor or even fractional in scope it speaks more of possibility than of probability 355_f2d_7 cir when the insured cannot initiate the acts associated with the incidents_of_ownership but can only consent to or veto the exercise of the incidents_of_ownership by another the courts have held that the veto power itself constitutes an incident_of_ownership over the policy where the insured must consent before the actions of others effectively alter a revocable_trust the insured holds incidents_of_ownership in a life_insurance_policy held by the trust see estate of karagheusian v 233_f2d_197 2d cir in the instant case under the flp partnership_agreement the general partners control the management and investment decisions of the partnership however an insured partner whether limited or general is prohibited from participating in the further w as trustee of trust which holds a limited_partnership exercise of any incident_of_ownership with respect to a partnership-held policy insuring his or her life interest in flp will be precluded from exercising any incident_of_ownership over the policies insuring w's life thus neither h nor w in their capacity as general partners will be able to exercise any incidents_of_ownership with respect to a policy held by flp that insures their respective lives or their joint lives based solely on the facts submitted and representations made we conclude that h and w will not possess any incidents_of_ownership under sec_2042 of the code with respect to policie sec_1 and by reason of their general_partnership interests in flp conclusion sec_1 flp will be treated as a partnership for federal tax purposes trust h and w will be treated as partners in flp for federal tax purposes no gain will be recognized under sec_721 of the code as a result of the transfer of assets to flp by trust h and w in exchange for partnership interests in flp the proposed transfers of policie sec_1 and to flp will satisfy the requirements of sec_101 of the code and will not affect the application of sec_101 to amounts that flp will receive under these contracts upon the deaths of h and w hand w will not possess any incidents_of_ownership under sec_2042 of the code with respect to policie sec_1 and by reason of their general_partnership interests in flp caveat sec_1 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations specifically no opinion is expressed or implied concerning flp’s federal tax classification as a partnership if flp disposes of its interest in llc specifically no opinion is expressed or implied concerning whether policie sec_1 and are life_insurance contracts as defined in sec_7702 of the code or are flexible premium life_insurance contracts issued before date that meet the requirements set forth in sec_101 of the code specifically no opinion is expressed or implied regarding the federal gift_tax consequences of the transactions set forth in this ruling_request specifically no opinion is expressed or implied concerning the validity for federal tax purposes of any of the loans or promissory notes referenced above further no opinion is expressed or implied regarding the applicability of and sec_7872 of the code to the purported loans specifically no opinion is expressed or implied regarding whether h the grantor should be treated as the owner of any portion of trust under subpart e of subchapter_j of chapter of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the taxpayers while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any federal tax_return to which it is relevant this ruling is directed only to the taxpayers requesting it sec_61 k of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by s donald j drees jr senior technician reviewer branch ppr
